                 Case 17-10277-elf     Doc 96      Filed 04/06/21 Entered 04/06/21 23:49:14            Desc Main
                                                   Document      Page 1 of 1


                                                 UNITED STATES BANKRUPTCY COURT FOR
                                                 THE EASTERN DISTRICT OF PENNSYLVANIA

                        In re: William H. Wilson                        : Chapter 13

                                        Debtor                          : Bky. No. 17-10277-elf

                                              MOTION TO REINSTATE AUTOMATIC
                                  STAY OF NEWREZ LLC d/b/a SHELLPOINT MORTGAGE SERVICING’S

                                 1. This court has granted relief from the automatic stay to NewRez LLC D/B/A

                        Shellpoint Mortgage Servicing’s (“mortgagee”) on April 5, 2021 (doc #95) based upon its

                        averment of a default in a stipulation.

                                 2. Prior to the entry of the order, the debtor had denied the default and filed a

                        request for a hearing, (doc #Doc 93 Filed 04/01/21)..

                                 3. The basis for the objection was that mortgagee was already holding a substantial

                        payment it received from the debtor’s insurance company, which was a payment received for

                        damages to the debtor’s house due to a natural disaster.

                                 4. The mortgagee had not taken into consideration the payment it held in escrow

                        which was to be applied to the principal and interest.

                                 5. The debtor was not afforded a hearing as he requested prior to the entry of the

                        order.

                                 6. The debtor has cause to reconsider the order of April 5, 2021, and have it set

                        aside.

                                 7. Debtors request that the court reconsider its order granting relief from the

                        automatic stay to the mortgagee.

                                 WHEREFORE, the debtors request that the court vacate its order of April 5, 2021

                        and reinstate the automatic stay as to the mortgagee.

                                                                       s/ Lawrence S. Rubin, Esquire
                                                                       Lawrence S. Rubin, Esquire
                                                                       Attorney for the debtors
Lawrence S. Rubin                                                      337 W State Street
Attorney                                                               Media, PA 19063-2615
337 W. State Street
Media, PA 19063-2615
                                                                       (610) 565-6660
610.565.6660
fax 610.565.1912
LRubin@Pennlawyer.com
